DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites the limitation "the tool changer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the robot of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baulier (US 2009/0245930).
Baulier discloses:
Re claims 1 & 17. A tool changer (Claim 1 of instant application) (see robotic coupling 51/151) and a robot (Claim 17 of instant application) including the tool changer (See Fig. 1) comprising:
a master mount (162; Figs. 8, 9, 12, [0065]) and a tool mount (152; Figs. 8, 9, 12), the tool mount including a guide received in a slot in the master mount (see coupler 162 comprising multiple surfaces (top 164, bottom 168, sides 170 & 172) defining the cavity 174 which is complementary in shape to the plate 152; Figs. 8, 9, para. [0065]-[0067]);
a tapered surface on the tool mount leads the tool mount into the master mount (see tapered surfaces 170, 172, 174, 176 on the coupler 162 and tapered surfaces 159, 161 on the plate 152; Figs. 8, 11; para. [0064]-0065]);
a latch is coupled with the master mount, the latch moves between a locked and unlocked position (see latch assembly (190) containing the latch bar 192 for locking the coupler 162 into the plate 152; para. [0068]; Figs. 12-17);
a notch on the tool mount receives the latch (see opening (224) located on the plate (152) receiving the latch bar (192); para. [0074]; Fig. 14); and
upon inserting the tool mount into the master mount, the latch is moved by the tapered surface and rides along the tool mount as the tool mount is further inserted into the master mount (see displacement between both plates (152 and 164), during the engaging/disengaging movement, figures 12-17, paragraphs [0073]-[0075]), a bias force moves the latch into engagement with the notch in the latch locking position locking the tool mount with the master mount (see spring (202) urging the latch bar (192) into the opening (224), figures 12-17, paragraphs [0069], [0074], [0075]).
Re claims 2 and 18. The tool changer of Claim 1/The robot of claim 17, wherein:
the latch includes a release, wherein the release is activated releasing the bias force of a spring withdrawing the latch, into its unlocked position, from the notch enabling the tool mount to be removed from the master mount. (Plate 194 can be pushed by the diaphragm (204), thus releasing the bias force of the spring (20) withdrawing the latch (192) from the notch (224) enabling the tool mount to be removed from the master mount)
Re Claim 3. The tool changer of Claim 1, wherein the latch includes a tapered surface and a flat surface (latch bar shape 192 comprising the tapered surface (near the pivoting point) and the flat surface (contact surface with coupler 162). Figs. 12-14).
Re Claim 4. The tool changer of Claim 3, wherein the notch includes mating taper and flat surfaces. (opening (224) with an elongated shape fitting with the latch bar (192). Figs. 12-14)
Re Claim 5. The tool changer of Claim 2, wherein the latch includes a visual indicator for identifying the unlocked position (para. [0074]. Latch can be visually inspected via opening 224).
Re Claim 6. The tool changer of Claim 1, wherein the slot is defined by a wall surface, the wall surface having at least one step portion (wall surface consist of wall surface defined by inside of 162, end 168, and other side (unlabeled but mirroring 162) as seen in Fig. 8. The at least one step portion is where the transition from 168 to 162 is made).
Re Claim 7. The tool changer of Claim 6, wherein the tool mount includes a wall surface including at least one step portion for mating with the slot wall step portion for alignment of the tool mount in the wall surface made up of outside edges at 160, 152, and 156. Step portion at transition from 160/162 to 156. See Fig. 8).
Re Claim 8. The tool changer of Claim 7, wherein the at least one step portions align with one another and are positioned near an end of the slot for aligning the tool mount near an end of travel. (Fig. 8.) 
Re Claim 9. The tool changer of Claim 2, wherein the latch rotates about a pivot (circle in between 216 and 202 in Figs. 12-14) secured to the master mount.
Re Claim 19. The tool changer of Claim 17, wherein the slot is defined by a wall surface, the wall surface having at least one step portion (wall surface consist of wall surface defined by inside of 162, end 168, and other side (unlabeled but mirroring 162) as seen in Fig. 8. The at least one step portion is where the transition from 168 to 162 is made), and the tool mount includes a wall surface including at least one step portion for mating with the slot wall step portion for alignment of the tool mount in the master mount (wall surface made up of outside edges at 160, 152, and 156. Step portion at transition from 160/162 to 156. See Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baulier in view of Perlman (US 6,182,491).
Re Claim 10
Baulier discloses all claim dependency limitations, but does not expressly disclose wherein the master mount and tool mount include at least one fluid port.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Baulier such that the master mount and tool mount include at least one fluid port, as taught by Perlman, for the purpose of providing pressurized fluid to tools which require pressurized fluid.
Re Claim 20
Baulier discloses all claim dependency limitations, but does not expressly disclose wherein the master mount and tool mount include at least one fluid port; and the master mount includes at least one recess the at least one seal in the recess, the at least one seal surrounding an end of a bore of the at least one fluid port.
Perlman teaches wherein the master mount and tool mount include at least one fluid port (82a-d; C4/L39-C5/L7), and the master mount includes at least one recess (Perlman - Fig. 3 - where 81 is inserted into master mount 40) and at least one seal (Perlman - 81; Fig. 3) in the recess, the at least one seal surrounding an end of a bore of the at least one fluid port; for the purpose of providing pressurized fluid to tools which require pressurized fluid (C4/L39-C5/L7).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Baulier such that the master mount and tool mount include at least one fluid port, and the master mount includes at least one recess and at least one seal in the recess, the at least one seal surrounding an end of a bore of the at least one fluid port, as taught by Perlman, for the purpose of providing pressurized fluid to tools which require pressurized fluid.



Re Claim 11. The tool changer of Claim 10, wherein the master mount includes at least one recess (Perlman - Fig. 3 - where 81 is inserted into master mount 40) and at least one seal (Perlman - 81; Fig. 3) in the recess, the at least one seal surrounding an end of a bore of the at least one fluid port.
Re Claim 12. The tool changer of Claim 11, wherein a boss (Perlman - portion in 40 surrounding 81 - See Fig. 3) surrounds the bore of the at least one fluid port.
Re Claim 13. The tool changer of Claim 11, wherein the tool mount includes a surface having a lead in between a first surface portion and a second surface portion with one of the surface portions raised with respect to the other to compress the at least one seal (81) as the tool mount is moved into a locked position. (Perlman - surface containing 81 and raised surface surrounding 81- Fig. 3)
Re Claim 14
Baulier discloses all claim dependency limitations, but does not expressly disclose wherein the master mount includes a mounting flange with an electrical receptacle.
Perlman teaches wherein the master mount (40) includes a mounting flange (94) with an electrical receptacle (88; C5/L8-34), for the purpose of delivering electrical power to tools (C6/L28-54).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Baulier such that the master mount includes a mounting flange with an electrical receptacle, as taught by Perlman, for the purpose of delivering electrical power to tools.
Re Claim 21
Baulier discloses all claim dependency limitations, and further discloses a plurality of spring probes (para. [0089]) for coupling and uncoupling, in a transverse direction, with an electrical module, but does not expressly disclose wherein the master mount includes a mounting flange with an electrical receptacle; and the tool mount includes an electrical module with a plurality of spring probes for coupling and uncoupling, in a transverse direction, with the electrical module.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Baulier such that the master mount includes a mounting flange with an electrical receptacle, and the tool mount includes an electrical module with a plurality of spring probes for coupling and uncoupling, in a transverse direction, with the electrical module; as taught by Perlman, for the purpose of delivering electrical power to tools.

	Baulier as modified above further suggests:
 Re claim 15. The tool changer of Claim 14, wherein the tool mount includes an electrical module (176 in Perlman) with a plurality of spring probes (Baulier discloses spring loaded electrical contacts para. [0089]) for coupling and uncoupling, in a transverse direction, with the electrical module.
Re claim 16. The tool changer of Claim 15, wherein the electrical module includes an electrical cable (Perlman -  C7/L51-64 - electrical cable disclosed but not shown in drawings) to interface with a robot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658  

/THOMAS A MORRISON/Primary Examiner, Art Unit 3658